DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-6, 9, 13, 17, 19-21, 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.10,626,439. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of quantifying mRNA capping efficiency, the method comprising: providing an mRNA sample comprising capped mRNA; providing a cap specific binding substance under conditions that permit the formation of a complex between the cap specific binding substance and the capped mRNA; and quantitatively determining the amount of the complex as compared to a control, thereby quantifying mRNA capping efficiency. 
Claims 1-6, 17, 19-21, 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No.11,104,934. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of quantifying mRNA capping efficiency, the method comprising: providing an mRNA sample comprising capped mRNA; providing a cap specific binding substance, of identical formula, under conditions that permit the formation of a complex between the cap specific binding substance and the capped mRNA; and quantitatively determining the amount of the complex as compared to a control, thereby quantifying mRNA capping efficiency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 4 are vague and indefinite because in formula I and formula II, the ribose ring on the right side of the structures is linked directly to the phosphorous atom. (Which is also shown in the specification pages 2-3 and 18 for example).  However, Figure 2 shows that it is linked to an oxygen which is attached to a phosphorous atom. Clarification is required.
Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: the preamble states a method of manufacturing mRNA but none of the steps of the method actually perform said reaction. Without any active, positive steps delimiting how the method is actually practiced, it is unclear how the method of claim 32 is performed. While minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion (See ex parte Erich, 3 UsPQ2dl011, p.1011 (Bd. Pat, Applicant. Int.1986). Clarification is required.
Claim 33 is vague and indefinite because it is unclear what manufacturing condition is adjusted and how said adjusting step is performed.
Claim 34 is vague and indefinite because it is unclear what the term “mRNA lot” means.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5-6, 9, 21, 27, 32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being McCracken et al. Genes and Development, vol. 11, no. 24, 1 January 1997, pages 3306-3318.
McCracken et al. discloses a method of quantifying mRNA capping efficiency, the method comprising providing an mRNA sample comprising capped mRNA (capped globin mRNA); providing a cap specific binding substance (GST-eiF4E) under conditions that permit the formation of a complex between the cap specific binding substance and the capped mRNA; capturing the mRNA on a substrate; quantitatively determining the amount of the complex as compared to a control, by measuring a detectable signal, thereby quantifying mRNA capping efficiency (abstract; page 3307-3308; page 3315, right-hand column, paragraph 3; figure 1). Inherently manufacturing mRNA.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5-6, 9, 13, 17, 19-21, 27-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over McCracken et al. Genes and Development, vol. 11, no. 24, 1 January 1997, pages 3306-3318 in view of Grudzien et al; Nojima et al. ; Otsuka et al.; Galipon et al.; Kauppinen US 20050053942; and Hayashizaki US 2010035249.
McCracken et al. discloses a method of quantifying mRNA capping efficiency, the method comprising providing an mRNA sample comprising capped mRNA (capped globin mRNA); providing a cap specific binding substance (GST-eiF4E) under conditions that permit the formation of a complex between the cap specific binding substance and the capped mRNA; capturing the mRNA on a substrate; quantitatively determining the amount of the complex as compared to a control, by measuring a detectable signal, thereby quantifying mRNA capping efficiency (abstract; page 3307-3308; page 3315, right-hand column, paragraph 3; figure 1). Inherently manufacturing mRNA.
With regards to claims 17, 19-20, 28, 33-34 merely reciting a plethora of conventional nucleic acid manipulation of reagents and methodologies, as well as routine optimization of reaction components, concentrations, and parameters one of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. (See McCracken et al., abstract; page 3307, left-hand column, last paragraph; figure 1; page 3315, right-hand column, paragraph 3; Grudzien et al., abstract; page 1480, right-hand column, paragraph 3; figure 1; table 1; Nojima et al.  page 15646, left-hand column, paragraph 2; page 15646, right-hand column, paragraph 2; figure 3B; Otsuka et al., abstract; page 2156, left-hand column, paragraph 5 - right-hand column, paragraph 1; figure 1; Galipon et al., abstract; page 365, right-hand column, paragraph 2; figure 5C. All cited in the IDS filed 4/8/2020; and Kauppinen US 20050053942, [0116];[0273-0275] for example).
The use of an ELISA assay and commonly used enzymatic markers (ODP, TMB, ABTS, and PNPP) in the claimed types of detection methods falls within the knowledge of a person skilled in the art. Also, many alternatives for capturing capped mRNAs are disclosed in the art at hand: a cap specific binding substance bound glutathione beads via GST (McCracken et al., page 3307, left-hand column, last paragraph); an anti-cap antibody bound to Sepharose resin (Otsuka et al., page 2156, left-hand column, paragraph 5 -right-hand column, paragraph 1 and figure 1); a method of quantifying mRNA capping efficiency (a method to determine the percentage of capped mRNAs within a sample), wherein the capped mRNA is captured by a poly-T oligo that binds to its poly-A tail (Hayashizaki, paragraph [0192] - paragraph [0203] and table 3; paragraph [0226] - paragraph [0240] and table 6; claim 9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods. Additionally, kits provide only the quantities one actually needs, premixed and tested. Their format saves money and resources by dramatically reducing waste and time.

MPEP 2112.01:
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        21 October 2022